Citation Nr: 1453446	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


REMAND

The Veteran is seeking service connection for sleep apnea.  He attributes this condition to his inservice duties as a deck grinder, which exposed him to chemicals and other pollutants.  He also reports having symptoms of nasal congestion, snoring, fatigue, and periods of apnea during his military service.

In support of his claim, the Veteran submitted a January 2011 medical opinion from VA physician, T.B., M.D., indicating that the Veteran's current sleep apnea "could certainly be related to his time in the service."  The opinion letter also noted that the Veteran had been provided a sleep study which confirmed his sleep apnea on August 24, 2004.  

After reviewing the evidence of record, the Board finds that a medical opinion is required in this case.  The January 2011 opinion provided by the VA examiner is speculative in nature.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  It is also unclear what records were considered in reaching this conclusion.  Moreover, the opinion refers to an August 2004 sleep test which is currently not of record.

Under these circumstances, the Board finds that the RO must attempt to obtain the Veteran's service personnel records, as well as his complete post service treatment records relating to sleep apnea.  Thereafter, an examination is necessary to determine whether the Veteran's current sleep apnea was incurred in or aggravated during his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following action:

1.  The RO must take the appropriate steps to obtain the Veteran's service personnel file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure these records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including records of any treatment for sleep apnea since his discharge from the service, to include the results of his August 24, 2004 sleep study test; as well as any lay statements corroborating symptoms of sleep apnea during his active duty service.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an appropriate examination to determine whether his current sleep apnea is related to his military service.  The claims file and all electronic records must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record, to include the Veteran's military occupational specialty, his inservice duties, and with consideration of the Veteran's statements regarding the history of inservice and post service snoring and sleeping habits, the examiner must state whether the currently diagnosed sleep apnea is related to the Veteran's active duty service from January 1987 to January 1990.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

